Order entered September 5, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00449-CR

                     LORENA MONSERRATH GANDARA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068742

                                              ORDER
       The Court REINSTATES the appeal.

       On August 16, 2018, we ordered the trial court to conduct a hearing to determine whether

appellant intended to proceed with the appeal and, if so, whether she was entitled to proceed

without payment for the reporter’s record. We ADOPT the trial court’s finding that appellant

does not intend to proceed with her appeal.

       If no motion to dismiss is filed within TEN DAYS of the date of this order, the Court

will order the appeal submitted without a reporter’s record or briefs. See TEX. R. APP. P. 37.3(c),

38.8(4).

                                                       /s/   CRAIG STODDART
                                                             JUSTICE